IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

GREG MARION ALLISON,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-0372

MICHELLE LYNN ALLISON,

      Appellee.


_____________________________/

Opinion filed December 1, 2014.

An appeal from the Circuit Court for Bay County.
Allen L. Register, Judge.

Kimberly D. Reed of The Reed Law Office, Panama City, for Appellant.

Martha Blackmon-Milligan and Russell K. Ramey, Panama City, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.